Citation Nr: 0522962	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  05-19 386	)	DATE
	)
	)



THE ISSUE

Whether the March 8, 2005, decision of the Board of Veterans' 
Appeals, denying entitlement to nonservice-connected pension 
benefits, should be revised on grounds of clear and 
unmistakable error. 




ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 




INTRODUCTION 

The appellant served on active duty from August 26, 1965, to 
October 1, 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on motion by the appellant for revision of the March 8, 2005, 
decision of the Board on grounds of clear and unmistakable 
error.  That decision denied entitlement to nonservice-
connected pension benefits

In the motion, the veteran raised the claims of service 
connection for hypertension and heart disease and for a 
psychiatric disorder.  As service connection has been 
previously denied for hypertension and for a psychiatric 
disorder in an unappealed April 1979 rating decision of the 
Department of Veterans Affairs Regional Office (RO), the 
appellant must submit new and material evidence to the RO in 
order to reopen the claims as required by law.  This matter 
is referred to the RO for any action deemed necessary. 


FINDING OF FACT

The motion to revise the Board's decision of March 8, 2005, 
denying entitlement to nonservice-connected pension benefits, 
does not set forth the specific alleged error of fact or law, 
the legal and factual basis for the allegation of error, and 
why the result in the Board's decision would have been 
manifestly different but for the alleged error.


CONCLUSION OF LAW

The allegation of error in the March 8, 2005, Board decision 
fails to meet the specificity pleading requirements for 
revision of the Board's decision on grounds of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1404(b) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
amending VA's duties to notify and to assist a claimant in 
developing information and evidence necessary to substantiate 
a claim, are not applicable to a motion to revise a Board 
decision on the grounds of clear and unmistakable error.  
Livesay v. Principi, 15 Vet.App. 165, 179 ( 2001). 

Revision of a Board Decision on Grounds of Clear and 
Unmistakable Error 

A decision of the Board is subject to revision on grounds of 
clear and unmistakable error.  A review to determine whether 
clear and unmistakable error exists in a case may be 
initiated on a motion by the claimant.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400. 

A motion to revise a Board decision is not an appeal and the 
motion is not governed by the regulatory provisions relating 
to the processing and disposition of an appeal. 
38 C.F.R. § 20.1402. 

Clear and unmistakable error is a very specific and rare kind 
of error of fact or law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  A review for 
clear and unmistakable error must be based on the record and 
the law that existed when the decision was made. 38 C.F.R. 
§ 20.1403. 

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and an explanation of why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirements.  
A motion that fails to comply with these requirements shall 
be dismissed without prejudice to refilling.  38 C.F.R. 
§ 20.1404(b). 

The March 2005 Board Decision

In its decision, the Board denied as a matter of law the 
appellant's claim for nonservice-connected pension benefits 
because he did not serve on active duty for 90 days or more 
during a period of war.  38 U.S.C.A. § 1521(j). 

The record shows that the appellant served on active duty 
from August 26, 1965, to October 1, 1965, for a total of 37 
days of service.  In addressing the appellant's argument that 
the date of service should begin with the date of the pre-
enlistment physical examination on August 9, 1965, which was 
not during the appellant's period of active duty, the Board 
explained that even including that date he still failed to 
meet the requirement of 90 days or more of total active 
service.  

Appellant's Motion 

In his motion, filed in June 2005, the appellant stated that 
he had not filed for pension, but he had filed for service 
connection.  

Analysis 

As the appellant has not alleged error of fact as to the 
total days of service or that the law was incorrectly 
applied, and the legal or factual basis for such an 
allegation, and an explanation of why the result would have 
been manifestly different but for an alleged error, the 
motion for revision of the Board's decision on grounds of 
clear and unmistakable error fails to comply with the 
specificity requirements of and must be dismissed in 
accordance with 38 C.F.R. § 20.1404(b). 



ORDER 

The motion to revise the March 8, 2005, Board decision, which 
denied entitlement to nonservice-connected pension benefits, 
on grounds of clear and unmistakable error is dismissed 
without prejudice to refiling.


____________________________________________
Kathy A. Banfield
Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2004) is not a final decision of the Board.  38 
C.F.R. § 20.1409(b) (2004).  This dismissal removes your 
motion from the Board's docket, but you may refile the motion 
at a later date if you wish.



